DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/12/21 has been entered.

Response to Arguments
Applicant’s arguments, see the amendments filed 12/15/21, with respect to the rejection(s) of the claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made below.
It is argued that relied upon figure 9B of Yilmaz teaches a vertical MOSFET and the claims now require a lateral device.
As detailed below, other embodiments of Yilmaz teach a lateral device.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 7-9, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yilmaz et al., US 9,087,828.
Regarding claim 1, Yilmaz (see the marked up copy of figure 8D below) teaches a chip scale package semiconductor device, comprising;
a semiconductor die 101 having a first major surface and an opposing second major surface, the semiconductor die 101 comprising at least two terminals 111 arranged directly on the second major surface on opposite sides of the semiconductor die 101;
a carrier 300’ comprising a first major surface and an opposing second major surface, wherein the first major surface of the semiconductor die 101 is mounted (using 305 & 130’ on the opposing second major surface of the carrier 300’; and
a molding material 120’/307a/307d partially encapsulating the semiconductor die 101 and the carrier 300’ of the chip scale package semiconductor device, wherein the first major surface of the carrier 300’ extends and is exposed through the molding material 307d (at the bottom) on a first side of the chip scale package semiconductor device, and the at least two terminals 111 are exposed through the molding material 
The limitation of a lateral chip scale package semiconductor device is met by Yilmaz stating figure 8D is similar to figure 4D except the bottom of the leadframe (the carrier) is exposed (column 5, lines 29-34).  Figure 4D is further seen in figures 6A-B, which states the die is a common drain double MOSFET wherein the die paddle (the carrier) cannot be used as a contact for electrical connection (column 4, lines 57-62).  Therefore the die is a lateral chip scale package semiconductor device since the electrical connections are all on top.  

    PNG
    media_image1.png
    329
    500
    media_image1.png
    Greyscale

With respect to claim 2, Yilmaz (figure 9B) teaches the carrier 300’ extends through and is exposed through the molding material 307a/307d on opposing side walls of the chip scale package semiconductor device.

In re claim 7, Yilmaz (figure 9B) teaches a top major surface and a second opposing major surface of the chip scale package device, wherein the top major surface comprises the carrier 300’, and wherein the second opposing major surface comprises the terminals 111 and the molding material 307a.
Concerning claim 8, Yilmaz (figures 8A-C and marked up figure 8D above) teaches a method of manufacturing a chip scale package semiconductor device, the method comprising:
providing a semiconductor die 101 having a first major surface and an opposing second major surface, the semiconductor die 101 comprising at least two terminals 111 arranged directly on the second major surface on opposite sides of the semiconductor die 101 (figure 8A);
providing a carrier 300 comprising a first major surface and an opposing second major surface (figure 8A);
mounting the first major surface of the semiconductor die 111 to the opposing second major surface of the carrier 300 (figure 8A);
partially encapsulating the semiconductor die 101 and the carrier 300 of the chip scale package semiconductor device in a molding material 307, wherein the first major 
The limitation of a lateral chip scale package semiconductor device is met by Yilmaz stating figure 8D is similar to figure 4D except the bottom of the leadframe (the carrier) is exposed (column 5, lines 29-34).  Figure 4D is further seen in figures 6A-B, which states the die is a common drain double MOSFET wherein the die paddle (the carrier) cannot be used as a contact for electrical connection (column 4, lines 57-62).  Therefore the die is a lateral chip scale package semiconductor device since the electrical connections are all on top.  
Pertaining to claim 9, Yilmaz (figure 8D) teaches the semiconductor die 101 and the carrier 300 are encapsulated such that the first major surface of the carrier 300 is co-planar with the molding material 307 on a top major surface of the semiconductor device to form a lateral chip scale package semiconductor device.
In claim 11, Yilmaz (figure 8D) teaches the at least two terminals 111 extend orthogonally from the second major surface through the molding material 307a so that the at least two terminals 111 are exposed on the second side of the chip scale package semiconductor device.
.
Claims 4-6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yilmaz et al., US 9,087,828, as applied to claim 1 and 8 above, and further in view of Kim et al., US 9,449,911.
Concerning claims 4 and 10, Yilmaz fails to teach the opposing second major surface of the carrier is arranged as a recess in the carrier (claim 4); and the first major surface of the semiconductor die 101 is mounted in a recess arranged on the opposing second major surface of the carrier (claim 10).
Kim (figures 6 & 14) teaches the opposing second major surface of the carrier 1400 is arranged as a recess (100 in figure 6) in the carrier 1400 (claim 4); and the first major surface of the semiconductor die 1400 is mounted in a recess (100 in figure 6) arranged on the opposing second major surface of the carrier (claim 10).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the recess of Kim in the invention of Yilmaz because Kim teaches a recess results in a higher degree of precision alignment is obtained (column 4, lines 3- 11).

In claim 6, Kim (figure 14) teaches the recess is arranged to receive an adhesive layer 1410 for mounting the semiconductor die 1420 to the carrier 1400.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937. The examiner can normally be reached M, W-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/DAVID A ZARNEKE/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        1/6/22